DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention (and per the item numbers in the Spec).  Applicant is required to furnish drawings under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-22, 25, 29, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodson (U.S. Patent 3,878,541).


a heating sensor T2/R2 (col. 2, lines 33-43; col. 3, lines 11-17), the heating sensor T2/R2 comprising a heating device R2 (col. 3, lines 11-17) and at least one first p-n junction T2 (col. 2, lines 33-43) operated in a forward direction (col. 2, lines 33-43; Fig. 3);
and a reference sensor T1 (col. 2, lines 21-33), the reference sensor T1 comprising at least one second p-n junction operated in a forward direction (col. 2, lines 21-33; Fig. 3), wherein the heating sensor T2/R2 and the reference sensor T1 are spaced apart from one another (as shown in Fig. 2), wherein the heating device R2 and the first and second p-n junctions are connected to a control device 48 (i.e. lamp or other alarm/control means: col. 1, lines 30-33; col. 3, lines 17-23), wherein the control device is operable to ascertain a presence or at least one property of a medium (col. 1, lines 48-49) based at least in part on one or more thermal properties of the medium (i.e. the temperature: col. 1, lines 24-33).

Regarding claim 19, Dodson discloses (Figs. 1-3) the control device is operable to ascertain a difference of forward voltages of the first and second p-n junctions (via the comparator 44: col. 2, lines 30-33 and 44-46) between the medium heated by the heating sensor (col. 3, lines 1-8 and 11-16) and an unheated medium at the reference sensor (col. 3, lines 1-8).

Regarding claim 20, Dodson discloses (Figs. 1-3) the heating device R2 is at least one resistor (col. 3, lines 11-17).
2 is a diode or a (col. 2, lines 46-47).

Regarding claim 22, Dodson discloses (Figs. 1-3) the first and second p-n junctions T1/T2 are each connected to an input of a differential amplifier 44 (col. 2, lines 30-32; Fig. 3) and an output of the differential amplifier is connected to the control device 48 (as shown in Fig. 3).

Regarding claim 25, Dodson discloses (Figs. 1-3) the heating sensor T2/R2 and the reference sensor T1 are finger-like (as shown in Figs. 1-2).

Regarding claim 29, Dodson discloses (Figs. 1-3) the device for detecting a medium is a device for detecting a fill level of the medium in a container (col. 1, lines 18-19; Fig. 1).

	
Regarding claim 31, Dodson discloses (Figs. 1-3) a device for detecting a state of aggregation of the medium (i.e. the liquid is more aggregated than the air: col. 1, lines 48-49).

Regarding claim 33, Dodson discloses (Figs. 1-3) the device for detecting a medium is a device for detecting an oil level (col. 1, lines 48-49) in a transmission (“in a transmission” is given no patentable weight here, since the location of the device places no further limitation on the “device for detecting media” of claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dodson (U.S. Patent 3,878,541) in view of Schoenberg (U.S. Pub. 2014/0260520).

Regarding claim 23, Dodson is applied as above, but does not disclose the heating sensor and the reference sensor each comprise multiple p-n junctions connected in series and spaced apart from one another.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson’s device so that the heating sensor and the reference sensor each comprise multiple p-n junctions connected in series and spaced apart from one another, as taught by Schoenberg.
Such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (U.S. Patent 3,878,541) in view of DE 202004017711 (Listed on Applicant’s 11-20-2019 IDS, machine translation attached).

Regarding claims 24 and 28, Dodson is applied as above, but does not disclose the first and second p-n junctions are connected to an electrical network via a DC-DC converter (in connection with a data processing system as the control device), wherein the DC-DC converter comprises at least one constant current source.
DE 202004017711 discloses (Fig. 2) the first and second p-n junctions are connected to an electrical network via a DC-DC converter 10 (see par. [0022]) and in connection with a data processing system as the control device [0022].

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson’s device so that the first and second p-n junctions are connected to an electrical network via a DC-DC converter (in connection with a data processing system as the control device), wherein the DC-DC converter comprises at least one constant current source, as taught by DE 202004017711.

Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (U.S. Patent 3,878,541) in view of Twerdochlib (U.S. Patent 4,859,076).

Regarding claims 26-27, Dodson is applied as above, but does not disclose the first p-n junction, and the heating device are located on a first leg and the second p-n junction is located on a second leg of a component carrier, the component carrier having a U-shape; and the first leg and the second leg are located in a housing.
Twerdochlib discloses (Fig. 1) disclose the first p-n junction, and the heating device 12A (first probe: col. 10, line 2) are located on a first leg (as shown in Fig. 1) and the second p-n junction 12B (second probe: col. 10, line 2) is located on a second leg of a component carrier (as 
Since the art recognizes that Twerdochlib’s differential probe is an equivalent of Dodson’s sensing device (i.e. Twerdochlib’s device also senses the presence of a liquid: col. 1, lines 21-25), and known for the same purpose of sensing the presence of a liquid, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson’s device so that disclose the first p-n junction, and the heating device are located on a first leg and the second p-n junction is located on a second leg of a component carrier, the component carrier having a U-shape; and the first leg and the second leg are located in a housing, as taught by Twerdochlib.  See MPEP 2144.06(II).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (U.S. Patent 3,878,541) in view of Platzer (U.S. Patent 4,125,093).

Regarding claims 30 and 32, Dodson is applied as above, but does not disclose a device for detecting a flow of the medium; and a device for detecting a concentration of a substance as the medium in a binary system.
Platzer discloses a device for detecting a flow of the medium (col. 1, lines 14-15); and a device for detecting a concentration of a substance as the medium in a binary system (i.e. for maintaining a predetermined fuel to air ratio: col. 6, lines 46-47).
Since the art recognizes that Platzer’s flow sensor is an equivalent of Dodson’s sensing device (i.e. Platzer’s device senses flow based on a temperature difference between two 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852